Citation Nr: 0908057	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-03 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for tension headaches, 
to include as due to service-connected diabetes mellitus, 
Type II (DM).

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU), prior to April 14, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In June 2003, the Veteran filed 
claims of entitlement to service connection for: DM; erectile 
dysfunction; special monthly compensation for loss of use of 
a creative organ; tension headaches; hypertension; stroke; 
nephropathy; seizures; and TDIU.  The initial October 2003 
rating decision granted entitlement to service connection for 
DM, assigning a 20 percent disability rating, and erectile 
dysfunction, assigning a noncompensable disability rating.  
Special monthly compensation for loss of use of a creative 
organ was also granted.  The remaining issues of entitlement 
to service connection for tension headaches, hypertension, 
stroke, nephropathy, seizures and TDIU were denied by the 
February 2004 rating decision.

In March 2004, the Veteran submitted a Notice of Disagreement 
(NOD) with the denial of the aforementioned issues and 
subsequently perfected his appeal in February 2005.  In 
October 2005, the RO issued a rating decision which granted 
entitlement to service connection for: hypertension, 
assigning a noncompensable disability rating; thrombosis of 
brain vessels (claimed as stroke), assigning a 10 percent 
disability rating; and nephropathy, assigning a 
noncompensable disability rating.

Upon receipt of the awards of entitlement to service 
connection for DM, erectile dysfunction, hypertension, 
thrombosis of brain vessels and nephropathy, the Veteran did 
not submit a NOD.  In view of the foregoing, these issues 
have been resolved and are not before the Board.  See 
generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  As stated 
above, the issues remaining before the Board are entitlement 
to service connection for tension headaches, a seizure 
disorder and TDIU.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  In 
his February 2005 substantive appeal [VA Form 9] he declined 
the option of testifying at a personal hearing.

The issues of entitlement to service connection for tension 
headaches, to include as due to DM, and entitlement to TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran suffers from a seizure disorder that is the 
result of an injury or disease in service.


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by 
active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 
2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim decided herein.  The Veteran must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.

Prior to and following the initial adjudication of the 
Veteran's claim, letters dated in July 2003, June 2005 and 
June 2006 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  

The June 2006 notice letter informed the Veteran of how VA 
determines the appropriate disability rating or effective 
date to be assigned when a claim is granted, consistent with 
the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a VA medical examination in 
September 2003 to obtain an opinion as to whether his claimed 
seizure disorder could be directly attributed to service.  
Further examination or opinion is not needed on the claim 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed condition may be associated with 
the Veteran's military service.  This is discussed in more 
detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the issue decided herein, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



II.  The Merits of the Claim

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran alleges that he currently suffers from a seizure 
disorder that is the result of his time in active military 
service.

Review of the Veteran's service treatment records is 
completely negative for any complaints of or treatment for a 
seizure disorder.  

As noted above, the Veteran suffered a cerebrovascular 
accident in May 1998.  In June 1998, the Veteran was 
evaluated following a period of unresponsiveness that 
occurred on June 4, 1998.  Echocardiogram and carotid 
ultrasounds showed no lesions and the Veteran denied a 
history of seizures.  The Veteran's electroencephalogram 
(EEG) was also normal.  See private treatment record, 
F.U.M.C., May 28, 1998 - June 8, 1998.

The Veteran has not submitted any medical evidence in support 
of his claim that he currently suffers from a seizure 
disorder that is the result of a disease or injury in 
service.  The only evidence in support of the Veteran's claim 
is his own lay statements.  As indicated above, the veteran 
is not qualified to provide an etiology statement regarding 
his claimed seizure.  See Layno, supra.

During the September 2003 VA neurological examination, the 
Veteran commented that he periodically experienced periods 
when he passed out.  He noted four times in the prior year 
but did not recall any episodes prior to that.  The VA 
examiner noted that the Veteran was evaluated for possible 
seizure disorder in 1998, but that his EEG was normal.  The 
Veteran also commented that he was diabetic and on insulin.  
He stated that he usually felt hungry when his fainting 
spells occurred.  See VA neurological examination report, 
September 11, 2003.

VA Medical Center (VAMC) treatment records dated in August 
2006 indicate that the Veteran was treated for a change in 
mental status as well as aspiration pneumonia.  During the 
course of his treatment, the Veteran had a diagnosis of non-
convulsive seizure disorder.  See VAMC treatment records, 
August 7, 2006.  There was no indication that a seizure 
disorder was related to service.

While the Board acknowledges the Veteran has been diagnosed 
with a seizure disorder, there is no probative evidence that 
this is related to his time in service.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection, and the benefit of 
the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  There is not 
an approximate balance of evidence.  

ORDER

Entitlement to service connection for a seizure disorder is 
denied.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the veteran's claim 
of entitlement to service connection for tension headaches, 
to include as due to service-connected DM.

The Veteran alleges that he currently suffers from tension 
headaches that are the result of his service-connected DM.  
The Veteran has not claimed that his headaches are directly 
related to service.  The service treatment records do not 
contain any reference to treatment or diagnosis of tension 
headaches.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
see also Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  Thus, the Board must address 
the Veteran's claim on a secondary basis.

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2008); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to 
establish service connection for a claimed disability on a 
secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

The Veteran was afforded a VA neurological examination in 
September 2003.  At that time, the Veteran stated that he 
began suffering from frontal headaches in 1998.  The Board 
notes that in May 1998, the Veteran suffered from a right 
hemisphere cerebrovascular accident.  The VA examiner opined 
that the Veteran's tension headaches were not due to military 
service.  Unfortunately, the VA examiner failed to address 
the questions of whether the Veteran's tension headaches are 
caused by his DM and/or whether the DM aggravates the 
Veteran's tension headaches.  

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991), the Board may consider only independent 
medical evidence to support medical findings.  The Court went 
on to say that, if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions.  Colvin at 175.  
For the reasons described above, the Veteran's claim must be 
remanded for another VA neurological examination.

The TDIU claim is inextricably intertwined with the tension 
headache claim.  In other words, if service connection is 
granted for the claimed disability, this may impact the TDIU 
claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
[two or more issues are inextricably intertwined if one claim 
could have significant impact on the other].  Action on the 
Veteran's TDIU claim is therefore deferred.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any 
outstanding VA treatment records from 
December 2006 to the present.  Any 
attempt to obtain these records should 
be memorialized in the Veteran's claims 
file.

2.  After obtaining any outstanding VA 
treatment records, the Veteran should 
be scheduled for a new VA neurological 
examination to determine the nature and 
etiology of his tension headaches.  The 
examiner should review pertinent 
documents in the Veteran's claims file 
in conjunction with the examination and 
so state in the examination report.  
The examiner should specifically 
address the questions of whether the 
Veteran's tension headaches are caused 
by his DM and whether the DM aggravates 
the Veteran's tension headaches.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims of entitlement to 
service connection for tension headaches, 
to include as due to service-connected 
DM, and entitlement to TDIU should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
these issues should be returned to the 
Board for further appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2008).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2008).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


